Worden, C. J.
This was an action by the appellee *253against William W. Conner and John C. Conner, upon a promissory note. Finding by the court, and judgment for the plaintiff.
D. Moss, for appellant.
J. O'Brien and W. O’Brien, for appellee.
John C. Conner alone appeals, arid assigns for error the following only: ‘fNow comes the appellant and says there is manifest error in the record and proceedings, in this, that the finding of the court is not sustained by sufficient evidence.”
No authorities need be cited to the point that no question is raised by this assignment of error. The error should have' been assigned upon the overruling of a motion for anew trial.
The judgment below is affirmed, with costs.